DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claims 1 and 14 disclose “receiving attributes of an advertising deal from a data source,” and this limitation is not disclosed by the specification/original disclosure as there is no disclosure of attributes being received from a data source.  The applicant is reminded to utilize language consistent with the applicant’s original disclosure such that the amended language is not considered new matter.
Independent claims 1, 8 and 14 disclose previously amended limitation “to receive user inputs to select advertising deals depending on search queries of the metrics” and this depending on search queries of the metrics is not disclosed by the specification/original disclosure.  The applicant points to at least paragraphs [0049, 50, and 64] for support; however, the specification does not disclose a query/queries nor does it disclose any searching only a “search box.” The applicant is reminded to utilize language consistent with the applicant’s original disclosure such that the amended language is not considered new matter.
Dependent claims 2-7, 9-13 and 15-20 are also rejected as they fail to cure the deficiencies of the independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the received attributes" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 9-13 are also rejected for failing to cure the deficiencies of claim 8.
Claims 1-20 are rejected for being indefinite for failing to clearly and distinctly  disclose the claimed invention.  Claims 1, 2, 4-8, 11-16 and 18-20 disclose attributes and/or metrics and it is unclear what each of these entails.  The specification [0022], [0047], [0051], [0057], [0083] and [0084] discloses attributes, features and metrics and appear to utilize them interchangeably.  Additionally, Figure 3A discloses “impressions” as an attribute and the specification [0023] Table 1 discloses “impressions” as a metric.  Therefore, the claims are rejected as being indefinite for clearly and distinctly defining what an attribute entails and what a metric entails.  Claims 3, 9, 10 and 17 are also rejected for failing to cure the deficiencies of their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a method, a system comprising multiple components (a processor, a graphical user interface, a data source and a distributed data storage unit) and a computer readable medium and are therefore statutory categories of invention.
At step 2A, prong one, the claim(s) recite(s): 
conducting a logistic regression analysis to classify the received attributes to identify metrics of the received attributes of the advertising deal; 
determining the weight of each of the metrics using the logistic regression analysis; and 
as a function of the weight of each of the metric(s) of the advertising deal, calculating a value index score for the advertising deal. 

These limitations, under their broadest reasonable interpretation, cover certain methods of organizing human activity such as advertising activities and a process that could be performed with mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium,” nothing in the claim element precludes the step from being performed utilizing mathematical calculations and from covering organization of human activity such as via advertising activities. For example, a user can receive attributes of an advertising deal and conduct a logistic analysis utilizing mathematical calculations to classify the received attributes, determine the weight of the metrics utilizing mathematical calculations, and calculate a score using the weight utilizing mathematical calculations.  If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity such as advertising activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite certain methods of organizing human activity and mathematical calculations.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium” for performing the conducting, determining, and calculating. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit…network connection,” and “a non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional claim elements are:
receiving attributes of an advertising deal from a data source; 
wherein conducting comprises providing a graphical representation of a distribution based on attributes of the advertising deal; 
constructing a data structure for each of the metrics, said data structure comprising data fields for storing data of a metric, data of a weight calculated for the metric, historical weight data of the metric, data for an affiliated deal, data of related metrics of the affiliated deal; 
storing the determined weight in the data structure;
providing a graphical user interface (GUI) having user interactive elements to receive user inputs to select advertising deals depending on search queries of the metrics,
receiving elements of an advertising deal from a data source; 
a graphical user interface (GUI) for providing to a user the received attributes of the advertising deal;
wherein the GUI is configured to provide a graphical representation of a distribution based on attributes of the advertising deal; 
a distributed data storage unit connected to the processor via the network connection generating a data structure for each of the metrics, said data structure comprising data fields for storing data of a metric, data of a weight calculated for the metric, historical weight data of the metric, data for an affiliated deal, data of related metrics of the affiliated deal; 
wherein the GUI is configured to provide user interactive elements to receive user inputs to select advertising deals depending on search queries of the metrics.

The limitations “receiving attributes…” and “receiving elements…” are mere data gathering, are insignificant extra-solution (pre-solution) activity and are well-understood, routine, and conventional activities.  The limitations “constructing a data structure…,” “a distributed data storage unit…generating a data structure…” and “storing the determined weight…” are data storage techniques and are well-understood, routine, and conventional activities.  The limitations “ wherein conducting…,” “wherein the GUI is configured to provide a graphical representation…,” “providing a graphical user interface…,” “a graphical user interface…,” and “wherein the GUI is configured to provide user interactive elements…” are mere data output, are insignificant extra-solution (post- solution) activity, and are well-understood, routine, and conventional activities.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional (WURC) functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as WURC: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; insignificant extra-solution data output and Mere Data Gathering: iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93, and Selecting a particular data source or type of data to be manipulated: iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Claims 2-7, 9-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a method, system comprising multiple components (a processor, a graphical user interface, a data source and a distributed data storage unit) and computer readable medium and are therefore statutory categories of invention.
At step 2A, prong one, the claim(s) recite(s): classifying each of the plurality of advertising deals to one or more metrics using a logistic regression algorithm within each of the plurality of advertising deals; refining the weight of each of the metrics after logistic regression analysis using one or more of the following: a linear regression analysis, a gradient boosting analysis, and a random forest analysis; conducting the logistic regression analysis to the weight of each of the metrics as a function of the received historical weight data; and conducting the logistic regression analysis to the weight of each of the metrics as a function of the received 29historical weight data and further comprising updating the value index score for the advertising deal. These limitations, under their broadest reasonable interpretation, cover certain methods of organizing human activity such as advertising activities and a process that could be performed with mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium,” nothing in the claim element precludes the step from being performed utilizing mathematical calculations and from covering organization of human activity such as via advertising activities. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity such as advertising activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite certain methods of organizing human activity such as advertising activities and mathematical calculations.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit…network connection,” and “a non-transitory computer readable medium” for performing the conducting, determining, and calculating. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit…network connection,” and “a non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional claim elements are receiving attributes of the advertising deal comprises receiving a plurality of advertising deals; receiving historical weight data of each of the metrics, said historical weight data of each of the metrics being stored in the data structure; receives a plurality of advertising deals; receives historical weight data of each of the metrics, wherein the distributed data storage unit stores the historical weight data of each of the metrics in the data structure; wherein the data source of the plurality of advertising deals comprises one or more of the following: a demand side platform and a supply side platform.  The receiving limitations are insignificant extra-solution activity and are well-understood, routine, and conventional activities; the data source limitation is nominal or tangential addition to the claims, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; and considered individually and as part of the claim as a whole, these elements do not add significantly more than the abstract idea itself. Thus, the claims are not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 9,652,510; hereinafter Huang) in view of Agrawal et al. (U.S. Patent No. 9,117,227; hereinafter Agrawal).

Regarding claim 1, Huang discloses a computerized method for generating a value index score comprising: 
receiving data of an advertising deal from a data source {Col. 4, Lines 12-15, Lines 59-65; Col. 6, Lines 9-18: obtaining data items related to advertising from an event store}, but fail to explicitly disclose receiving attributes; 
conducting analysis to classify the received data to identify metrics of the received data of the advertising deal {Col. 5, Lines 23-32; Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze elements of deals/packages of received data; Col. 10, Lines 37-38: deals can be categorized (e.g. such as classified); Col. 18, Lines 30-41: employing artificial intelligence algorithms for analysis of data}, but fails to disclose conducting a logistic regression analysis, attributes, and wherein conducting comprises providing a graphical representation of a distribution based on attributes of the advertising deal;  
constructing a data structure for each of the metrics, said data structure comprising data fields for storing data of a metric, data of a weight calculated for the metric, historical weight data of the metric, data for an affiliated deal, data of related metrics of the affiliated deal {Col. 6, Lines 22-25, 59-67: data structures for storing data items such as databases data stores, spreadsheets, etc. (Figures 3C, 3E and 4B show data fields, and spreadsheets contain data cells/fields for storing data items of a record); Col. 7, Lines 45-53; Col. 16, Lines 1-11: metrics for assessment of other spots having similar characteristics to the spot under evaluation (e.g. such as affiliated spots); Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data};  
determining the weight of each of the metrics {Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze a deal/package; Col. 15, Lines 1-27; Col. 16, Lines 46-47; Col. 17, Lines 40-66: determines weights of various metrics}, but fails to disclose using the logistic regression analysis;  
storing the determined weight in the data structure {Col. 6, Lines 9-18, 31-36, 59-67; Col. 15, Lines 38-40: data and weights can be stored in the data store/structure};  
as a function of the weight of each of the metrics of the advertising deal, calculating a value index score for the advertising deal {Col. 7, Lines 32-36; Col. 8, Lines 57-62; Col. 13, Lines 20-27; col. 16, Lines 46-51: calculate a summation of values including weights to determine an overall score for an advertisement deal/package}; and
providing a graphical user interface (GUI) having user interactive elements to receive user inputs to select advertising deals depending on search queries of the metrics {Col. 5, Lines 11-37 and 61-67; Col. 12, Lines 15-22: GUI for receiving user inputs to select and interact with advertising deals/packages; Col. 8, Lines 50-64; Col. 11, Lines 35-37: searching metrics}.

However, Agarwal discloses:
receiving attributes of an advertising deal from a data source {Col. 4, Lines 21-24, Lines 59-65; Col. 11, Lines 23-29: obtaining messages of ad campaigns containing features/properties (e.g., such as attributes) from clients (e.g., such as a data source)}; 
conducting a logistic regression analysis to classify the received attributes to identify metrics of the received attributes of the advertising deal, wherein conducting comprises providing a graphical representation of a distribution based on attributes of the advertising deal {Col. 6, Line 49 – Col. 6, Line 15: categories of engagement; Col. 10, Lines 21-52; Col. 32, Line 24 – Col. 33, Line 24, Lines 59-65: determining categories (e.g., such as classify) of engagement data from the received features based on the campaign goals utilizing logistic regression; Col. 20, Lines 15-59: graphical display of engagement distribution/curves of metrics of the advertising campaigns; Col. 45, Lines 32-53: campaign analytics interface for viewing engagement data; Col. 47, Lines 1-11: graphics display unit};
determining the weight of each of the metrics using the logistic regression analysis {Col. 6, Line 49 – Col. 6, Line 15: categories of engagement; Col. 10, Lines 21-52; Col. 32, Line 24 – Col. 33, Line 24, Lines 59-65: determining the weights corresponding to features utilizing logistic regression}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Huang and Agrawal before him/her, to modify the teachings of Huang with the teachings of Agrawal.  The motivation for doing so would combine the advertising deals/packages using artificial intelligence of Huang with the advertisement campaigns using machine learning/logistic regression of Agarwal to determine categorization of ad campaign features for predicting the likelihood of metrics given the known set of features as disclosed by Agarwal Col. 32, Line 24 – Col. 33, Line 24.

Regarding claim 2, the combination of Huang and Agrawal discloses the computerized method of claim 1, wherein receiving attributes of the advertising deal comprises receiving a plurality of advertising deals {Huang: Col. 4, Lines 12-15, Lines 59-65; Col. 11, Lines 42-45: receiving data items such as advertisement spots; Agrawal: Col. 4, Lines 21-24, Lines 59-65; Col. 11, Lines 23-29}.  

Regarding claim 3, the combination of Huang and Agrawal discloses the computerized method of claim 2, wherein the data source of the plurality of advertising deals comprises one or more of the following: a demand side platform and a supply side platform {Huang: Col. 7, Lines 4-11: deals for purchasers (e.g. such as a demand side) and sellers (e.g. such as a supply side)}. 
 
  	Regarding claim 4, the combination of Huang and Agrawal discloses the computerized method of claim 1, further comprising classifying each of the plurality of advertising deals to one or more metrics using a logistic regression algorithm within each of the plurality of advertising deals {Huang: Col. 5, Lines 23-32; Col. 6, Lines 43-53; Col. 10, Lines 37-38; Col. 18, Lines 30-41; Agrawal: Col. 6, Line 49 – Col. 6, Line 15; Col. 10, Lines 21-52; Col. 32, Line 24 – Col. 33, Line 24, Lines 59-65}.  

Regarding claim 6, the combination of Huang and Agrawal discloses the computerized method of claim 1, further comprising receiving historical weight data of each of the metrics, said historical weight data of each of the metrics being stored in the data structure {Huang: Col. 6, Lines 9-18; Col. 15, Lines 38-40; Col. 17, Lines 40-66}.    

Regarding claim 7, the combination of Huang and Agrawal discloses the computerized method of claim 6, further comprising conducting the logistic regression analysis to the weight of each of the metrics as a function of the received historical weight data {Huang: Col. 15, Lines 1-14; Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data; Col. 18, Lines 30-41: artificial intelligence for updating/adjusting scores; Agrawal: Col. 6, Line 49 – Col. 6, Line 15; Col. 10, Lines 21-52; Col. 32, Line 24 – Col. 33, Line 24, Lines 59-65; Col. 41, Line 65 – Col. 42, Line 21}.

Regarding claim 8, Huang discloses a computerized system for generating a value index score comprising {Col. 3, Lines 4-12: computer system with processor and computer readable storage devices}: 
a processor for receiving elements of an advertising deal from a data source connected to the processor via a network connection {Col. 4, Lines 12-15, Lines 59-65; Col. 6, Lines 9-18: obtaining data items (e.g., such as elements) related to advertising event from an event store};
a graphical user interface (GUI) for providing to a user the received data of the advertising deal {Col. 4, Lines 12-15; Lines 49-58; Col. 5, Lines 61-65: user interface/GUI for obtaining and interactive usage/displaying of data to a user}, but fails to explicitly disclose attributes; 
wherein the processor is configured to classify the received data to identify metrics of the received data of the advertising deal {Col. 5, Lines 23-32; Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze a deal/package; Col. 10, Lines 37-38: deals can be categorized (e.g. such as classified); Col. 18, Lines 30-41: employing artificial intelligence algorithms for analysis of data}, but fails to disclose configured to conduct a logistic regression analysis and attributes,
a distributed data storage unit connected to the processor via the network connection generating a data structure for each of the metrics, said data structure comprising data fields for storing data of a metric, data of a weight calculated for the metric, historical weight data of the metric, data for an affiliated deal, data of related metrics of the affiliated deal {Col. 5, Lines 53-65: computer system connected to various services and data stores via a network; Col. 6, Lines 22-25, 59-67: data structures for storing data items such as databases (data can be distributed to  various databases for storage), data stores, spreadsheets, etc. (Figures 3C, 3E and 4B show data fields, and spreadsheets contain data cells/fields for storing data items of a record); Col. 7, Lines 45-53; Col. 16, Lines 1-11: metrics for assessment of other spots having similar characteristics to the spot under evaluation (e.g. such as affiliated spots); Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data};   
wherein the processor is configured to determine the weight of each of the metric {Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze a deal/package; Col. 15, Lines 1-27; Col. 16, Lines 46-47; Col. 17, Lines 40-66: determines weights of various metrics}, but fails to disclose using the logistic regression analysis; 
wherein the distributed data storage unit storing the determined weight in the data structure {Col. 5, Lines 53-65: computer system connected to various services and data stores via a network; Col. 6, Lines 22-25, 59-67; Col. 6, Lines 9-18, 31-36, 59-67; Col. 15, Lines 38-40: data and weights can be stored in the data store/structure}; 
as a function of the weight of each of the metrics of the advertising deal, wherein the processor is configured to calculate a value index score for the advertising deal {Col. 7, Lines 32-36; Col. 8, Lines 57-62; Col. 13, Lines 20-27; col. 16, Lines 46-51: calculate a summation of values including weights to determine an overall score for an advertisement deal/package}; and 
wherein the GUI is configured to provide user interactive elements to receive user inputs to select advertising deals depending on search queries of the metrics {Col. 5, Lines 11-37 and 61-67; Col. 12, Lines 15-22: GUI for receiving user inputs to select and interact with advertising deals/packages; Col. 8, Lines 50-64; Col. 11, Lines 35-37: searching metrics}.   

Huang also fails to disclose wherein the GUI is configured to provide a graphical representation of a distribution based on attributes of the advertising deal. 

However, Agarwal discloses:
a graphical user interface (GUI) for providing to a user the received attributes of the advertising deal {Col. 4, Lines 21-24, Lines 59-65; Col. 11, Lines 23-29: obtaining messages of ad campaigns containing features/properties from clients; Col. 45, Lines 32-53: campaign analytics interface for viewing and receiving engagement data of an ad campaign; Col. 47, Lines 1-11: graphics display unit}; 
wherein the processor is configured to conduct a logistic regression analysis to classify the received attributes to identify metrics of the received attributes of the advertising deal {Col. 6, Line 49 – Col. 6, Line 15: categories of engagement; Col. 10, Lines 21-52; Col. 32, Line 24 – Col. 33, Line 24, Lines 59-65: determining categories (e.g., such as classify) of engagement data from the received features based on the campaign goals utilizing logistic regression};
wherein the GUI is configured to provide a graphical representation of a distribution based on attributes of the advertising deal {Col. 20, Lines 15-59: graphical display of engagement distribution/curves of metrics of the advertising campaigns; Col. 45, Lines 32-53: campaign analytics interface for viewing engagement data; Col. 47, Lines 1-11: graphics display unit};
wherein the processor is configured to determine the weight of each of the metric using the logistic regression analysis {Col. 6, Line 49 – Col. 6, Line 15: categories of engagement; Col. 10, Lines 21-52; Col. 32, Line 24 – Col. 33, Line 24, Lines 59-65: determining the weights corresponding to features utilizing logistic regression}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Huang and Agrawal before him/her, to modify the teachings of Huang with the teachings of Agrawal.  The motivation for doing so would combine the advertising deals/packages using artificial intelligence of Huang with the advertisement campaigns using machine learning/logistic regression of Agarwal to determine categorization of ad campaign features for predicting the likelihood of metrics given the known set of features as disclosed by Agarwal Col. 32, Line 24 – Col. 33, Line 24.
Regarding claim 9, the combination of Huang and Agrawal discloses the computerized system of claim 8, wherein the processor receives a plurality of advertising deals {Huang: Col. 4, Lines 12-15, Lines 59-65; Col. 11, Lines 42-45: receiving data items such as advertisement spots}.  
  
Regarding claim 10, the combination of Huang and Agrawal discloses the computerized system of claim 9, wherein the data source of the plurality of advertising deals comprises one or more of the following: a demand side platform and a supply side platform {Huang: Col. 7, Lines 4-11: deals for purchasers (e.g. such as a demand side) and sellers (e.g. such as a supply side)}.   

 Regarding claim 12, the combination of Huang and Agrawal discloses the computerized system of claim 8, wherein the processor receives historical weight data of each of the metrics, wherein the distributed data storage unit stores the historical weight data of each of the metrics in the data structure {Huang: Col. 6, Lines 9-18; Col. 15, Lines 38-40; Col. 17, Lines 40-66}.      

Regarding claim 13, the combination of Huang and Agrawal discloses the computerized system of claim 12, wherein the processor conducts the logistic regression analysis to the weight of each of the metrics as a function of the received historical weight data {Huang: Col. 15, Lines 1-14; Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data; Col. 18, Lines 30-41: artificial intelligence for updating/adjusting scores; Agrawal: Col. 6, Line 49 – Col. 6, Line 15; Col. 10, Lines 21-52; Col. 32, Line 24 – Col. 33, Line 24, Lines 59-65; Col. 41, Line 65 – Col. 42, Line 21}.

Claims 14-17, 19 contain the same limitations as claims 1-4 and 6 and are therefore rejected for the same rationale.

Regarding claim 20, the combination of Huang and Agrawal discloses the non-transitory computer readable medium of claim 19, further comprising conducting the logistic regression analysis to the weight of each of the metrics as a function of the received 29historical weight data and further comprising updating the value index score for the advertising deal {Huang: Col. 15, Lines 1-14; Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data; Col. 18, Lines 30-41: artificial intelligence for updating/adjusting scores; Agrawal: Col. 6, Line 49 – Col. 6, Line 15; Col. 10, Lines 21-52; Col. 32, Line 24 – Col. 33, Line 24, Lines 59-65; Col. 41, Line 65 – Col. 42, Line 21}.



Claim(s) 5, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 9,652,510; hereinafter Huang) in view of Agrawal et al. (U.S. Patent No. 9,117,227; hereinafter Agrawal) and further in view of Zhang et al. (U.S. Patent Application Publication No. 2009/0263010; hereinafter Zhang).

Regarding claim 5, the combination of Huang and Agrawal discloses the computerized method of claim 1, further comprising refining the weight of each of the metrics {Agrawal: Col. 35, Lines 5-28: adjusting of weights}, but fails to disclose after logistic regression analysis using one or more of the following: a linear regression analysis, a gradient boosting analysis, and a random forest analysis.  

However, Zhang discloses refining the weight of each of the metrics after logistic regression analysis using one or more of the following: a linear regression analysis, a gradient boosting analysis, and a random forest analysis {¶¶ [0041]- [0043] a logistic regression classier is utilized for classifying data; a boosting/gradient-descent algorithm is utilized for updating weights by adapting a logistic regression classifier}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Huang, Agrawal and Zhang before him/her, to modify the teachings of Agrawal with the teachings of Zhang.  The motivation for doing so would combine the logistic regression of Agrawal with the logistic regression of Zhang to provide an adaptation/adjusting of a classification model thereby resulting in optimizing the behavior of the labeling process as disclosed by Zhang [0014], [0020].

Claims 11 and 18 contain corresponding limitations as claim 5 and are therefore rejected for the same rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered and the applicant’s arguments are persuasive.  The examiner presents a new grounds of rejection based upon the applicant’s amendments to the claims.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The preceding rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

The applicant argues on page 9 that:
Regarding the 112 rejection, support could be found in paragraphs [0049, 50, and 64].

The examiner respectfully disagrees because:
The applicant fails to point out exactly which figures, elements and/or verbiage from the specification that particularly provide support for the limitation “to receive user inputs to select advertising deals depending on search queries of the metrics.”  Therefore, this 112 issue is reiterated.

The applicant argues on pages 9-11 that:
Regarding the 101 rejection, “Applicant respectfully submits that the claimed invention recite a practical application that provides a novel and nonobvious approach to generate a value index score by determining metrics for an advising deal. In addition, the claimed invention provide additional graphical user interface to enable users to use user interactive elements to provide user inputs to select advertising deals depending on search queries of the metrics…The claimed invention provides a technical solution by generating a value index score based on aggregation from a combination of features as a unit. In one embodiment, instead of generating a value index score based on a collection of features with each feature being a discrete parameter, aspects of the invention generate the value index score while accounting for weights of a combination of features as a unit... embodiments of the invention further evaluate and aggregate data such as historical performance data from demand side platforms and unity marketplace, which includes data from supply side platforms (SSPs). Such evaluation may adjust the weight to further improve accuracy and aid demand side and supply side for better predictions… "[A]n examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Office actions are required to either cite to an admission by the applicant in the specification, or something said during prosecution, court cases holding elements conventional, or a written publication establishing, that the element or elements are well understood, routine or conventional." … Applicant respectfully submits that the Office has not identified the claimed features represent "well-understood, routine, conventional activity".”

The examiner respectfully disagrees because:
The applicant fails to disclose in their arguments the practical application that provides a novel and nonobvious approach to generate a value index score by determining metrics for an advising deal.  
In response to “Office actions are required to either cite to an admission by the applicant in the specification, or something said during prosecution, court cases holding elements conventional,” the examiner has referenced multiple court cases in which the courts have recognized computer functions as well‐understood, routine, and conventional (WURC) functions when they are claimed in a merely generic manner as cited above and below.
Under step 2A, prong one, the claims recite “conducting a logistic analysis…,” “determining the weight…,” and “…calculating a value index score…” These limitations, under their broadest reasonable interpretation, cover certain methods of organizing human activity such as advertising activities and a process that could be performed with mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium,” nothing in the claim element precludes the step from being performed utilizing mathematical calculations and from covering organization of human activity such as via advertising activities. For example, a user can receive attributes of an advertising deal and conduct a logistic analysis to classify the received attributes, determine the weight of the metrics, and calculate a score using the weight.  If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity such as advertising activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite certain methods of organizing human activity and mathematical calculations.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit…network connection,” and “a non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations “receiving attributes…” and “receiving elements…” are mere data gathering, are insignificant extra-solution (pre-solution) activity and are well-understood, routine, and conventional activities.  The limitations “constructing a data structure…,” “a distributed data storage unit…generating a data structure…” and “storing the determined weight…” are data storage techniques and are well-understood, routine, and conventional activities.  The limitations “ wherein conducting…,” “wherein the GUI is configured to provide a graphical representation…,” “providing a graphical user interface…,” “a graphical user interface…,” and “wherein the GUI is configured to provide user interactive elements…” are mere data output, are insignificant extra-solution (post- solution) activity, and are well-understood, routine, and conventional activities.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional (WURC) functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as WURC: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; insignificant extra-solution data output and Mere Data Gathering: iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93, and Selecting a particular data source or type of data to be manipulated: iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible as the above cited court cases disclose elements of the claims as conventional.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166